In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Posner, J.), dated February 29, 2000, which granted the separate motions of the defendants Etan Furniture, Inc., and ISJ Management Corporation for summary judgment dismissing the complaint and all cross claims insofar as asserted against them.
Ordered that the appeal from so much of the order as granted those branches of the motions which were for summary judg*613ment dismissing all cross claims insofar as asserted against the respondents, are dismissed, as the plaintiff is not aggrieved by that portion of the order (see, CPLR 5511); it is further,
Ordered that the order is affirmed insofar as reviewed; and it is further,
Ordered that one bill of costs is awarded to the respondents appearing separately and filing separate briefs.
The moving defendants made a prima facie showing that they were entitled to judgment as a matter of law by offering sufficient evidence demonstrating the absence of any issue of fact with respect to the creation of the alleged dangerous condition or actual or constructive notice thereof (see, CPLR 3212 [b]; Alvarez v Prospect Hosp., 68 NY2d 320, 324). In opposition, the plaintiff failed to raise a triable issue of fact (see, Lustgarten v Oceanside Union Free School Dist., 277 AD2d 430). Accordingly, the Supreme Court properly granted the branches of the respondents’ respective motions which were for summary judgment dismissing the complaint insofar as asserted against them. Ritter, J. P., Krausman, Florio and Feuerstein, JJ., concur.